In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00051-CV


                              IN RE ERNESTO CALDERON

                                ORIGINAL PROCEEDING

                                      April 23, 2014

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       On February 25, 2014, relator Ernesto Calderon filed a petition for writ of

mandamus. By letter of February 26, 2014, we notified relator the required filing fee

remained unpaid and explained the proceeding would be subject to dismissal unless the

filing fee was paid by March 12, 2014. See TEX. R. APP. P. 5, 20.1, 42.3(c). Relator did

not respond. By letter of March 27, 2014, we notified relator that unless the filing fee

was paid or an affidavit of indigence filed by April 7, 2014, his petition would be

dismissed without further notice.     Relator again made no response.      Accordingly,

relator’s petition is dismissed. See TEX. R. APP. P. 5, 42.3(c).


                                                 James T. Campbell
                                                     Justice